                 Case 2:15-cr-00062-TLN Document 99 Filed 07/07/20 Page 1 of 3


 1   JOHN R. MANNING (SBN 220874)
     LAW OFFICE OF JOHN R. MANNING
 2
     1111 “H” Street, Suite 204
 3   Sacramento, CA. 95814
     (916) 444-3994
 4   Fax (916) 447-0931
 5
     Attorney for Defendant
 6
     JOHN DAVIS

 7
                           IN THE UNITED STATES MAGISTRATE COURT
 8
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10
     UNITED STATES OF AMERICA,                      )       CR NO. S-15-0062 TLN
11
                                                    )
            Plaintiff,                              )
12
                                                    )       UNOPPOSED REQUEST AND ORDER TO
                                                    )       MODIFY DEFENDANT’S CONDITIONS
     v.                                             )       OF RELEASE
13
                                                    )
14   JOHN DAVIS,                                    )
                                                    )
15
                                                    )
            Defendant.                              )
16
                                                    )
                                                    )
17

18
            On June 23, 2020, the Honorable Troy L. Nunley, granted Mr. Davis’ Motion for

19
     Compassionate Release (ECF No. 84) and modified Mr. Davis’ sentence of imprisonment to

20
     time served, followed by the 36-month term of supervised release imposed in the previous

21
     sentence.

22
            Mr. Davis, by and through his attorney, John R. Manning, hereby requests the conditions

23
     of his release be modified. Mr. Davis respectfully requests Special Condition of Release #8

24
     (ECF No. 97, pg. 5) be modified from: “The defendant shall abstain from the use of alcoholic

25
     beverages and shall not frequent those places where alcohol is the chief item of sale” to “the

26
     defendant shall refrain from excessive use of alcohol.” (ECF No. 97, pg. 4 Standard Conditions

27
     of Supervision #7)

28
            Both Ms. Davis’ supervising Probation Officer, Paul Mamaril, and Assistant United



                                                        1
               Case 2:15-cr-00062-TLN Document 99 Filed 07/07/20 Page 2 of 3


 1   States Attorney, Jason Hitt, have been consulted regarding this request and neither has an
 2   objection to this request.
 3

 4   Dated: July 6, 2020                                   Respectfully submitted,
 5

 6                                                         /s/ John R. Manning
 7
                                                           JOHN R. MANNING
                                                           Attorney for Defendant
 8                                                         John Davis
 9

10
                                                  ORDER
11
        The Court, having received, read, and considered the unopposed request to modify
12

13   defendant’s conditions of release adopts the requested modification in its entirety as its order.

14   IT IS SO FOUND AND ORDERED
15
     Dated: July 7, 2020
16                                                    _____________________________________
                                                      CAROLYN K. DELANEY
17                                                    UNITED STATES MAGISTRATE JUDGE
18

19

20

21

22

23

24

25

26

27

28




                                                       2
     Case 2:15-cr-00062-TLN Document 99 Filed 07/07/20 Page 3 of 3


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                   3
